DETAILED ACTION
The Office Action is in response to Amendment and Remarks dated on 4/22/2022 and email communication conducted on 5/6/2022.
Claims 1-10 as presented in the Applicant’s amendment filed on 4/22/2022 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an email communication from Patrick Brennan (Registration No. 56511) on 5/6/2022.

The title below will replace all prior versions of the title of this application:
Vehicle Speed Control System with Capacitive Sensors on Steering Input Member

Response to Arguments
Applicant’s amendment to include “travel control unit” and the Applicant’s arguments, “a travel control unit, one having skill in the automotive arts would understand the structural components and elements inherently associated with the electronic control unit that is the travel control unit”, with respect to claim interpretation under 35 U.S.C. 112(f) and rejections under 35 USC § 112 have been fully considered and are persuasive.  Therefore. claim interpretation under 35 U.S.C. 112(f) and rejections under 35 USC § 112(a) and (b) have been withdrawn. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Regarding independent claims 1 and 3, closest prior arts over Tsimhoni et al. (US 20120271500 A1, hereinafter Tsimhoni) and Jubner et al. (US 20150123947 A1, hereinafter Jubner) taken either individually or in combination with other prior art of record fails to teach the claimed invention as a whole.

Tsimhoni teaches a steering wheel comprising of plurality of capacitive sensors on the front surface portion of the steering wheel facing the driver. By inputting the corresponding input, which may be gestures or touches, on the capacitive sensors a signal is generated to either accelerate or decelerate the vehicle (par [0039]: “FIGS. 7-8 illustrate another gesture that a driver may use to exercise control over a vehicle being controlled by an autonomous vehicle controller without disengaging the autonomous vehicle controller. With continuing reference to FIGS. 1-8, in FIG. 7, the vehicle is traveling at approximately 55 mph and the driver wishes to increase the speed of the vehicle. To do so, the driver positions hand 84 over touch sensitive surface 62 and twists hand 84 in a forward direction. This gesture will be interpreted by either the autonomous vehicle controller 22 of FIG. 1 or processor 46 of FIG. 2 as an intent by the driver to increase the speed of the vehicle”, wherein “driver positions hand 84 over touch sensitive surface 62 and twists hand 84 in a forward direction”; par [0039]: “To decrease the speed of the vehicle, the driver may place hand 84 over touch sensitive surface 62 and twists hand 84 in the direction opposite to that depicted in FIG. 7”; par [0036]: “In other embodiments, a leftward sweep of finger 82 on either touch sensitive surface 62 or touch sensitive surface 64 may achieve the same result. In still other embodiments, any other suitable gesture may be employed to move vehicle 66 in any desired direction”). However, Tsimhoni fails to specifically teach the newly added claim limitation, “a second capacitive sensor provided on a back surface portion of the steering input member opposite to the front surface portion in the direction along the rotational center line of the steering input member”.

Jubner teaches a steering wheel comprising of plurality of capacitive sensors disposed along the circumference of the steering wheel. By inputting the corresponding input, which may be gestures or touches or motion, on the capacitive sensors a signal is generated to either accelerate or decelerate the vehicle (par [0074]: “In Adaptive Cruise Control mode 1002 the user adjusts a distance 1016 between the vehicle and the vehicle directly in front of it, by performing a clockwise or counter-clockwise swipe gesture. The user adjusts the speed of the vehicle by performing either a tap gesture or an extended touch gesture. When the vehicle enters Adaptive Cruise Control mode 1002 a segment of the steering wheel is illuminated. A tap gesture or extended touch gesture at one end of the illuminated segment increases the vehicle speed, and a tap gesture or extended touch gesture at the other end of illuminated segment decreases the vehicle speed”). However, Jubner also fails to specifically teach the newly added claim limitation, “a second capacitive sensor provided on a back surface portion of the steering input member opposite to the front surface portion in the direction along the rotational center line of the steering input member”. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S KIM whose telephone number is (571)272-7356. The examiner can normally be reached Mon - Fri 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.K./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668